— In an action to recover damages for personal injuries, etc.,'defendants appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered April 6, 1984, which denied their motion to dismiss the action, inter alia, upon the ground that the summons was jurisdictionally defective.
Order affirmed, without costs or disbursements.
Inasmuch as plaintiff’s action was commenced prior to the 1978 amendment to CPLR 305 (b) (L 1978, ch 528, § 1), a bare summons would have been sufficient to obtain jurisdiction over *871the defendants and to commence said action. Consequently, the fact the notice in the summons may have omitted the amount of damages is irrelevant (see, Premo v Cornell, 71 AD2d 223). Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.